Citation Nr: 0504591	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  01-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus II, for the period prior to 
January 9, 2002.

2. Entitlement to a disability evaluation in excess of 60 
percent for diabetes mellitus II, for the period on or after 
January 9, 2002.

3. Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) that denied, in 
pertinent part, an increased rating for diabetes mellitus II 
and bilateral hearing loss.  In November 2000, the RO 
received the veteran's notice of disagreement.  In December 
2000, the RO issued the statement of the case regarding those 
issues.  In October 2001, the RO received the veteran's 
Substantive Appeal.  

In October 2002, the RO, in pertinent part, established 
service connection for hypertension as secondary to the 
service-connected diabetes mellitus II with an evaluation of 
10 percent effective September 28, 2001.  

In January 2003, the RO, in pertinent part, established 
service connection for the following disorders:

?	peripheral neuropathy of the left lower extremity 
with a foot drop with an evaluation of 20 percent 
effective September 28, 2001, and an evaluation of 
40 percent effective January 2, 2002; 

?	for peripheral neuropathy of the right lower 
extremity with an evaluation of 20 percent 
effective September 28, 2001; 

?	diabetic retinopathy with an evaluation of 0 
percent effective September 28, 2001, and an 
evaluation of 30 percent effective March 29, 2002;

?	renal insufficiency (or kidney condition) with an 
evaluation of 30 percent effective September 28, 
2001;

?	and erectile dysfunction with an evaluation of 0 
percent effective September 28, 2001.  

In November 2003, the Board issued a remand regarding the 
issues of an increased rating for diabetes mellitus II, and a 
compensable rating for bilateral hearing loss.  

In September 2004, the Appeals Management Center increased 
the disability rating for the veteran's diabetes mellitus II 
to 60 percent effective January 9, 2002, and established 
service connection for peripheral neuropathy of the left 
upper extremity and peripheral neuropathy of the right upper 
extremity with an evaluation of 10 percent (each) effective 
June 3, 2004.  

In October 2004, the veteran's accredited representative 
asserted that the veteran was entitled to a higher evaluation 
for diabetes mellitus II prior to and on and after January 9, 
2002, and a compensable evaluation for bilateral hearing 
loss.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2. Prior to November 20, 2001, the veteran's diabetes 
mellitus required insulin, diet restriction, but did not 
require regulation of his activities.

3. Between November 20, 2001, and January 8, 2002, the 
veteran's diabetes mellitus required insulin and restricted 
diet; the veteran manifested a left foot drop and complained 
about fatigue and loss of strength.  The evidence did not 
show that the veteran required one or two hospitalizations or 
twice a month visits to a diabetic care provider due to 
ketoacidosis or hypoglycemic reactions. 

4.  On or after January 9, 2003, the veteran did not have 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three  hospitalizations per year or weekly visits to 
a diabetic care provider.

5. The results of the most recent audio examination showed 
that the veteran manifested level II hearing in the right ear 
and level III hearing in the left ear.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met for the period prior to 
November 20, 2001. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic 
Code (DC) 7913 (2004).

2. The criteria for a rating in excess of 20 percent for 
diabetes mellitus have been met for the period between 
November 20, 2001, and January 8, 2002 (including the dates 
of November 20, 2001, and January 8, 2002). 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.119, Diagnostic Code (DC) 7913 (2004).

3. The criteria for a rating higher in excess of 60 percent 
for service-connected diabetes mellitus have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.119, Diagnostic Code 7913 (2004).

4. The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations on Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004).  

Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. However, 
the Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3.

Law and Regulations for Diabetes Mellitus II

The RO rated the veteran's diabetes under DC 7913.  Under 
7913, a 20 percent rating will be assigned for diabetes that 
requires insulin and a restricted diet, or oral hypoglycemic 
agents and a restricted diet.  A 40 percent rating will be 
warranted when the diabetes requires insulin, restricted 
diet, and regulation of activities.  A 60 percent rating will 
be granted when the diabetes requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Finally, a 100 percent 
rating is assigned when the diabetes requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119, DC 7913.

Relevant Evidence for Diabetes Mellitus II

In October 1975, the RO established service connection for 
diabetes mellitus II with an evaluation of 20 percent.  In 
July 2000, the RO received the veteran's claim for an 
increased rating for diabetes mellitus II.

Medical evidence consists of VA treatment records and VA 
compensation examinations.  A February 2000 VA treatment 
record reflects assessment of refractive error and no 
evidence of diabetic retinopathy.  A May 2000 VA treatment 
record shows that the veteran requires two daily injections 
of insulin; the veteran denied having any hypoglycemic or 
hyperglycemic episodes.  The veteran also reported that he 
exercises, bicycles, and walks.  Negative review of his 
neurogics was noted.  The physician noted that the veteran 
was to return to the clinic in three months.  

An August 2000 VA compensation examination report shows that 
the veteran requires two daily injections of insulin (the 
report indicated subcutaneous insulin QAM and QPM); was 
hospitalized for his diabetes mellitus II in 1973 and 1974, 
and for a bad hyperglycemic incident in 1995.  Since then, he 
has had problems with hypoglycemia and has been on a 
restricted diet.  He has had no appreciable weight loss or 
weight gain; he reported that he had blurred vision with 
hypoglycemia; experienced some numbness underneath his toes 
that occurs most of the time.  The veteran reported that he 
sees a diabetic care provider and has some loss of strength.  
Diagnoses including long-term diabetes requiring insulin, 
hypertension, and cataracts were advanced. 

A January 2001 VA treatment record shows complaints of 
tremors on his left and right hand.  On examination, 5/5 in 
all the four extremities with normal tone and bulk and 
tremors of the outstretched hands were noted.  Impressions of 
essential tremors, hypertension, and diabetes mellitus were 
advanced.  

An April 2001 VA treatment record shows complaints of 
episodes of hypoglycemia but denied weight loss.  An 
impression of diabetes mellitus that is under fair control 
was advanced.  It was noted that the veteran was to return to 
the clinic in one month.  

A July 2001 VA treatment record shows denial of recent 
hypoglycemic episodes.  Diagnosis of diabetes mellitus that 
is under poor control was advanced.  It was noted that the 
veteran was to return to the clinic in two months.  Another 
July 2001 VA treatment record shows diagnosis of peripheral 
neuropathy.  

An August 2001 VA treatment record shows that the veteran was 
no longer having hypoglycemic episodes and that the veteran 
required two daily injections of insulin.  Diagnosis of 
diabetes mellitus was advanced.  

An October 2001 VA treatment record reflects that the 
veteran's overall diabetes mellitus II was improving.  The 
veteran reported that he was working in his yard and doing a 
lot of heavy exertion; he denied hypoglycemic episodes.  The 
physician noted that the veteran should return to the clinic 
in three months.  

A November 2001 VA compensation examination report shows 
diagnosis of diabetes mellitus since 1973 and hypertension 
since 1993.  At that time, the veteran required two daily 
injections of insulin and a restricted diet, but the veteran 
denied having restriction on activities.  The veteran 
reported that he has had multiple hypoglycemic reactions.  
Complaints of numbness and tingling in both feet and toes, 
fatigue, and loss of strength were noted.  The veteran 
reported that he visits the diabetic educator and 
endocrinologist on a routine basis.  

A January 2, 2002, VA treatment record shows provisional 
diagnosis of left foot drop secondary to diabetic peripheral 
polyneuropathy.  Another January 2, 2002, VA treatment record 
shows complaints of essential tremors, tingling, and numbness 
in bilateral distal lower extremities and left foot drop for 
three months.  And impression of left foot drop for three 
months most likely secondary to diabetic peripheral 
polyneuropathy was advanced.  

A January 9, 2002, VA treatment record shows complications of 
retinopathy, nephropathy, neuropathy due to diabetes mellitus 
II.  Two daily injections of insulin and hypoglycemic events 
occurring few times a week are noted.  Diagnosis of diabetes 
mellitus with complications was advanced.  

A November 2002 VA compensation examination shows that the 
veteran requires two daily injections of insulin.  Diagnosis 
of diabetes mellitus since 1973, hypertension since 1993, 
essential tremors since 2000, diabetic retinopathy since 
1996, erectile dysfunction since late 1980s, peripheral 
neuropathy since 2002, left foot drop since 2001, and renal 
sufficiency since 2001 were advanced.  

A January 2003 VA treatment record shows diagnosis of 
diabetes mellitus under fair control, two daily injections of 
insulin, and reports of occasional hypoglycemic episodes.  

A June 2004 VA compensation examination shows that the 
examiner reviewed the C-file and the medical files.  Current 
medications included one daily injection of insulin.  The 
veteran's medical history included a hospitalization in 1973 
for diabetes mellitus II, an episode requiring ketoacidosis 
requiring emergency room intervention, a report of a severe 
hypoglycemic reaction with a near syncopal episode in April 
2004, and reports of developing severe hypoglycemic reaction 
three times a month, which his wife treats with a tube of 
glucose liquid.  The veteran follows a restricted diet and 
reported a gradual weight loss over the last three years.  
The veteran also reported restriction of activities secondary 
to hypoglycemic reaction and reports that he has to be 
careful not to exert himself.  His family members help him 
with heavy exertion activities with keeping up the home and 
yard.  The examiner noted that the veteran sees his diabetic 
care provider every three months.  Diagnosis of diabetes 
mellitus II, peripheral neuropathy with involvement of the 
upper and lower extremities, chronic persistent proteinuria 
secondary to diabetes, erectile dysfunction, and hypertension 
were advanced.  The examiner noted that the veteran is on a 
restricted diet, hypoglycemic agent is required and is 
administered by his wife, requires administration of 
hypoglycemic reaction by his wife approximately three times a 
month, has restriction on activities, has had one 
hypoglycemic reaction that required hospitalization, and his 
diabetes resulted in progressive loss of weight and strength.

Analysis for an Increased Rating for Diabetes Mellitus II for 
the period prior to January 9, 2002.

After reviewing the evidence of record, the Board finds that 
the veteran's diabetes warrants a 40 percent disability 
rating for the period between November 20, 2001, and January 
8, 2002.  As noted above, under 7913, a 20 percent rating 
will be assigned for diabetes that requires insulin and a 
restricted diet, or oral hypoglycemic agents and a restricted 
diet.  A 40 percent rating will be warranted when the 
diabetes requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating will be granted when the 
diabetes requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

Medical evidence prior to November 20, 2001, shows that the 
veteran required insulin, was on a restricted diet, but was 
capable of performing strenuous activities: bicycling, 
exercising, walking, and working in the yard (see VA 
treatment records dated in May 2000 and October 2001).  Prior 
to November 20, 2001, the veteran also denied hypoglycemic 
episodes on a regular basis (see May 2000, July 2001 and 
October 2001 VA treatment records).  To meet the criteria for 
a 40 percent disability rating under 7913, the veteran must 
show the following:  requirement of insulin, adherence of a 
restricted diet, and regulation of activities.  In this case, 
prior to November 20, 2001, the evidence shows that the 
veteran's activities were not being regulated and that the 
veteran was fully capable of performing activities such as 
bicycling, walking, exercising, and working in the yard.  The 
medical evidence does not show that the veteran required 
careful regulation of activities, i.e. avoidance of strenuous 
occupational and recreational activities.  Although it is not 
necessary to meet all of the rating criteria included in the 
higher rating, the regulation of activities is the primary 
characteristic distinguishing a higher rating between 20 
percent and 40 percent.  In the absence of limitation of the 
veteran's activities due to the disease, the Board finds that 
the criteria for the higher rating are not met for the period 
prior to November 20, 2001.

The Board acknowledges that prior to November 20, 2001, the 
veteran complained of blurred vision and numbness of the 
lower extremity, and was diagnosed with peripheral neuropathy 
and diabetic retinopathy (see August 2000 VA compensation 
examination, January 2001 and July 2001 VA treatment 
records).  However, evidence subsequent to those complaints 
and diagnoses clearly shows that the veteran was capable of 
performing strenuous activities - the veteran reported that 
he was doing a lot of heavy exertion in his yard (see October 
2001 VA treatment record).  Furthermore, on that examination, 
the examiner assessed that the veteran was well-developed, 
well-nourished, and was in no acute distress; neurologically, 
he was grossly intact.  Because the evidence shows that the 
veteran was capable of performing strenuous activities (i.e., 
working in his yard), the Board finds that the veteran's 
regulations were not regulated and that a 40 percent 
disability rating is not warranted for the period prior to 
November 20, 2001.

However, for the period between November 20, 2001, and 
January 8, 2002, the Board finds that a 40 percent disability 
rating for the veteran's diabetes mellitus II is warranted.  
The November 20, 2001, VA compensation examination report 
reflects reports of hypoglycemia episodes and complaints of 
numbness, tingling in both feet and toes, fatigue, and loss 
of strength.  The January 2002 VA treatment record shows 
impressions of essential tremors and left foot drop for three 
months most likely due to the veteran's diabetes mellitus II.  
Although the veteran denied that his activities were 
regulated in the November 20, 2001, examination, the medical 
evidence shows that the veteran was not likely to perform 
strenuous activities due to his diabetes mellitus II: the 
veteran complained of fatigue and loss of strength, sustained 
a left foot drop, and reported that he had multiple 
hypoglycemic reactions.  

Therefore, after careful consideration of all procurable and 
assembled data, the Board finds that a reasonable doubt 
arises whether the veteran's activities were regulated (i.e., 
avoidance of strenuous activities) during that period, and 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  As the evidence shows that the veteran 
required insulin, followed a restricted diet, sustained a 
left foot drop, reported multiple hypoglycemic reactions, and 
complained of fatigue and loss of strength, the Board finds 
that the veteran should be awarded a 40 percent disability 
rating for the period between November 20, 2001, and January 
8, 2002, (including November 20, 2001, and January 8, 2002).

A 60 percent disability evaluation is not warranted for the 
period prior to January 9, 2002, as there is no evidence that 
the veteran's hypoglycemic reactions were so severe that it 
required one or two hospitalizations a year or twice a month 
visits to a diabetic care provider.  Furthermore, there is no 
evidence that the veteran experienced ketoacidosis that 
required one or two hospitalizations a year or twice a month 
visits to a diabetic care provider.  In fact, the evidence 
shows that the veteran visited the VA outpatient clinic for 
his diabetes mellitus II on a monthly or quarterly basis (see 
April 2001 VA treatment record indicating that the veteran 
should return in one month; October 2001 VA treatment record 
indicating that the veteran should return in three months).  

The Board acknowledges that the veteran manifested 
complications due to diabetes mellitus II for the period 
between November 8, 2001, and January 8, 2002; however, 
service connection for those complications were already in 
effect during that period.  Under the criteria for a 60 
percent evaluation, only noncompensable complications are 
considered part of the diabetic process.  In this case, only 
the veteran's diabetic retinopathy secondary to his diabetes 
mellitus II was noncompensable during the period between 
November 8, 2001, and January 8, 2002.  However, given that 
his diabetic retinopathy did not limit his activities prior 
to or during that period and that there were no complaints 
about his vision during VA outpatient visits, the Board finds 
that the veteran's level of disability during that period 
warrants a 40 percent, and not a 60 percent, evaluation (see 
the November 2001 and January 2002 VA treatment records where 
the veteran complained about symptoms related to peripheral 
neuropathy of the lower extremities but did not complain 
about his vision).  

As the veteran's disabilities of peripheral neuropathy of the 
lower extremities, renal insufficiency, and erectile 
dysfunction secondary to diabetes mellitus II were separately 
evaluated and were shown to be compensable during that 
period, the Board finds that those complications will not be 
used as part of the diabetic process under 7913 and finds 
that a 60 percent evaluation for the veteran's diabetes 
mellitus II is not warranted for the period between November 
8, 2001, and January 8, 2002.

Analysis for an Increased Rating for Diabetes Mellitus II for 
the period on or after January 9, 2002.

As indicated above, a 60 percent rating will be granted when 
the diabetes requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is assigned when 
the diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 

Based on the review of the clinical evidence, the Board finds 
that an evaluation higher than 60 percent is not warranted.  
The June 2004 VA compensation examination shows that the 
veteran does not require more than one daily injection of 
insulin; the veteran does not manifest episodes of 
hypoglycemic reactions so severe as to require at least three 
hospitalizations per year or weekly visits to a diabetic; the 
veteran visits the diabetic care provider every three months 
and the ophthalmologist every twelve months.  He reported 
that he had one hypoglycemic reaction that required 
hospitalization and that normally, his wife is able to treat 
his hypoglycemic episodes with a tube of glucose.  Moreover, 
as indicated above, the record shows that service connection 
has been established for complications related to his 
diabetes mellitus II, and there is no evidence of further 
complications of diabetes mellitus II.  There is no 
reasonable doubt to resolve in the veteran's favor.  Given 
that the veteran does not require more than one daily 
injection of insulin, the veteran visits his diabetic care 
provider every three months, has had only one episode of 
hypoglycemic reaction that required hospitalization, and 
there are no further complications of diabetes mellitus II 
that would be compensable if evaluated separately, the Board 
finds that an evaluation greater than 60 percent is not 
warranted.

The Board acknowledges that the evidence shows that the 
veteran has had two daily injections of insulin prior to June 
2004; however, the Board finds that the veteran's most recent 
assessment of his diabetes mellitus II is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern).  In 
the June 2004 VA compensation examination report, the 
examiner reported that the veteran required only one daily 
injection of insulin.  

Furthermore, the Board acknowledges that the veteran 
manifested progressive loss of weight and strength; however, 
the Board finds that the overall picture of the veteran is 
not so severe as to warrant a 100 percent evaluation.  For 
instance, the veteran visits his diabetic care provider every 
three months; the criteria for a 100 percent evaluation show 
that a veteran should visit a diabetic care provider on a 
weekly basis.  Moreover, the criteria for a 100 percent 
evaluation shows that the veteran should be required to be 
hospitalized at least three times a year; in this case, the 
veteran reported that he was hospitalized once.  In light of 
the evidence of record and based on this analysis, the Board 
finds that an evaluation higher than 60 percent is not 
approximated for the period on or after January 9, 2002.  




Increased Rating for Hearing Loss - Laws and Regulations, 
Relevant Evidence, and Analysis.

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 
(2004). To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness. See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Further, 38 C.F.R. § 4.85(a) requires that an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist.  The examination must include both a controlled 
speech discrimination test (Maryland CNC test) and a pure 
tone audiometry test. Examinations must be conducted without 
the use of hearing aids. Id.

In addition, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or higher, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately. 38 
C.F.R. § 4.86(a). Also, when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral is then elevated to the next higher Roman 
numeral.  Again, each ear will be evaluated separately. 38 
C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered. See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service- 
connected disability is warranted. See generally 38 C.F.R. 
4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern. See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994). Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed.

An August 1999 VA treatment record shows complaints of 
difficulty understanding the spoken language.  Diagnosis of 
mild to severe, sensorineural hearing loss from 1K to 8K Hz 
of the right ear, and moderate to severe, sensorineural 
hearing loss from 1.5K to 8K Hz of the left ear were 
advanced.  The examiner noted that word recognition ability 
was good to excellent.  In September 1999, the veteran was 
provided with hearing aids.  The Board notes that the payment 
of additional compensation based upon the use of assistive 
devices is inconsistent with the purpose of VA compensation. 
See 52 Fed. Reg. 44118 (1987); 64 Fed. Reg. 25202, 25204 
(1999).

The August 1999 report contains audiometric findings that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
55
70
 70
 LEFT
N/A
25
50
70
 70

These results show an average decibel loss of 56.25 in the 
right ear, and 53.75 in the left ear.  Speech recognition 
ability scores were 96 percent in the right ear and 88 
percent in the left ear.  

An August 2000 VA compensation examination shows a report of 
history of decreased hearing acuity.  The report contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
55
80
80
 LEFT
N/A
30
65
70
75

These results show an average decibel loss of 62.50 in the 
right ear, and 60.00 in the left ear.  Speech recognition 
ability scores were 92 percent in the right ear and 92 
percent in the left ear.  The diagnosis noted moderately 
severe to severe sensorineural hearing loss at 1500 to 8K Hz.  

An November 20, 2001, VA compensation examination shows 
complaints of lack of hearing and constant tinnitus.  The 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
65
80
75
 LEFT
N/A
25
70
75
60

These results show an average decibel loss of 65.00 in the 
right ear, and 57.50 in the left ear.  Speech recognition 
ability scores were 88 percent in the right ear and 92 
percent in the left ear.  The diagnosis noted moderately 
severe to severe sensorineural hearing loss at 1500 to 8K Hz.  



An June 2004 VA compensation examination shows reports of a 
history of decreased acuity.  The report contains audiometric 
findings that revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
50
70
65
 LEFT
N/A
35
60
70
65

These results show an average decibel loss of 58.75 in the 
right ear, and 57.50 in the left ear.  Speech recognition 
ability scores were 96 percent in the right ear and 88 
percent in the left ear.  The diagnosis noted mild to 
moderate sensorineural hearing loss at 500 to 2K Hz; severe 
sensorineural hearing loss at 3K to 8K Hz on the right ear; 
and mild sensorineural hearing loss at 1K Hz, and moderately 
severe to severe sensorineural hearing loss at 1500 to 8K Hz.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI, 
the August 1999 results yield a numerical designation of I 
for the right ear (between 58 and 65 average pure tone 
decibel hearing loss, with at least 92 percent speech 
discrimination), and II for the left ear (between 50 and 57 
average pure tone decibel hearing loss, with at least 92 
percent speech discrimination).  Entering the category 
designations for each ear, Table VII contemplates a 
noncompensable or 0 percent evaluation.

The August 2000 results yield a numerical designation of II 
for the right ear and left ear (between 58 and 65 average 
pure tone decibel hearing loss, with at least 92 percent 
speech discrimination).  Entering the category designations 
for each ear, Table VII contemplates a noncompensable or 0 
percent evaluation.

The November 2001 results yield a numerical designation of 
III for the right ear (between 58 and 65 average pure tone 
decibel hearing loss, and between 84 and 90 percent speech 
discrimination), and II for the left ear (between 58 and 65 
average pure tone decibel hearing loss, and between 92 to 100 
percent speech discrimination).  Entering the category 
designations for each ear, Table VII contemplates a 
noncompensable or 0 percent evaluation.

The June 2004 results yield a numerical designation of II for 
the right ear (between 58 and 65 average pure tone decibel 
hearing loss, and between 96 and 100 percent speech 
discrimination), and III for the left ear (between 58 and 65 
average pure tone decibel hearing loss, and between 84 to 90 
percent speech discrimination).  Entering the category 
designations for each ear, Table VII contemplates a 
noncompensable or 0 percent evaluation.  Therefore, under 
38 C.F.R. § 4.85, a noncompensable (0 percent) evaluation, 
and no more, is warranted.  The claim for a compensable 
evaluation for bilateral hearing loss is denied.

As the evidence does not show that the pure tone threshold is 
55 decibels or more at 1K, 2K, 3K, and 4K Hz for the results 
of the August 1999, August 2000, November 2001, and June 2004 
audio examinations, the Board concludes that an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86(a) does 
not apply to the veteran's case.

The Board, however, acknowledges that 38 C.F.R. § 4.86(b) is 
applicable for the results of the November 2001 audio 
examination of the right ear, and that a compensable 
evaluation may be warranted.  However, given that the results 
of the August 1999, August 2000, and the June 2004 audio 
examinations do not evince such results and that the most 
recent audio examination does not show such discrepancy 
between the 1K and 2K Hz, the Board finds that the results of 
the November 2001 audio examination of the right ear is an 
aberration.  Furthermore, The United States Court of Appeals 
for Veterans Claims (Court) has held that where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, the results 
of the most recent audio examination, the June 2004 VA 
compensation examination, do not show that the veteran 
exhibits an exceptional pattern of hearing impairment.  As 
the results of three out of four audio examinations show that 
the veteran does not exhibit an exceptional pattern of 
hearing impairment and the most recent examination does 
support the results of the November 2001 audio examination, 
the Board finds that the overall picture of the veteran's 
hearing loss disability does not warrant a compensable 
evaluation.  Therefore, the claim is denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

Through the rating decisions, the November 2001 VCAA letter, 
and the December 2000 the statement of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claims for increased ratings, the evidence VA will seek 
to provide, and the evidence the claimant is expected to 
provide.  For instance, in the letter of November 2001, the 
veteran was informed that in order to establish entitlement 
to an increased rating, the evidence must show that the 
disabling effects of the condition have increased in 
severity.  He was given a list of what additional information 
or evidence was needed from him (information regarding 
treatment and location of records), and was told that VA 
would requests his cited documents provided he gave it his 
release to do so.  Relevant medical records have been 
obtained and lists of that evidence were provided to the 
veteran in the statement of the case and supplemental 
statement of the case.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the November 2001 VCAA 
letter provided the veteran with the information and evidence 
needed to substantiate the claim and along with that letter, 
the December 2000 statement of the case provided the veteran 
with the information indicating which party is responsible 
for obtaining which portion of such information and informed 
him of the opportunity to provide any evidence in his 
possession that pertains to the claims.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the SOC, SSOC, 
and other VA correspondence were provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
correspondence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records and VA treatment records, and providing VA 
compensation examinations.  The Board concludes, therefore, 
that a decision on the merits at this time with respect to 
the issues the increased rating for diabetes mellitus II and 
bilateral hearing loss do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

The claim for entitlement to an evaluation in excess of 20 
percent for diabetes mellitus II is DENIED for the period 
prior to November 20, 2001.  

A 40 percent evaluation for the period between November 20, 
2001, and January 8, 2002, (including the dates November 20, 
2001, and January 8, 2002) is GRANTED, subject to the 
regulations governing the payment of monetary awards.  

An increased rating for diabetes mellitus II for the period 
on or after January 9, 2002, is DENIED.  

A compensable disability rating for bilateral hearing loss is 
DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


